DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 line 18 has a “.” Should be replaced with - ; - . Claim objection lines 24-25 says “and and”, should be revised to read -and- Appropriate correction is required.
Double Patenting
Claims 15 and 16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bray (US 20210015078 A1) in view of Daniel (US 20180295947 A1) and Shifferaw (US 6921354 B1, cited but not relied upon in previous non-final dated 08/26/2022).
Regarding claim 14: Bray discloses the limitations of a method of using and detangling a pet leash configured for attachment to and detachment from a collar of a pet (abstract), comprising the steps of: holding a first loop (114a, Fig. 1A) at a first end of a rope of the leash (110), opposite a second loop (114b, Fig. 1A) at a second end of the rope, wherein a first base (111a) is located at the first end and a second base (111b) is located at the second end, wherein a ring (120, para 18, “In some embodiments, the connection member 120 is a ring”) is attached to, and slides along, a length of the rope between the first base and the second base (para 18, “In the illustrated embodiment, the leash assembly 100 includes a leash (or lead line) 110 slidably coupled to a connection member 120.”), and wherein a clip is attached to the ring for attachment to and detachment from the collar of the pet (para 18, “In the illustrated embodiment, a connector 124 (e.g., a hook, clip, ring, carabiner, etc.) is connected to the connection member 120 and is configured to be releasably coupled to a collar, harness, or other restraint worn by an animal”); enabling the ring to slide to the second base (para 18, “In the illustrated embodiment, the leash assembly 100 includes a leash (or lead line) 110 slidably coupled to a connection member 120.”); letting go of the first loop when the rope becomes tangled; holding the second loop; pulling the rope via the second loop; and enabling the ring to slide along the length of the rope to the first base, thereby detangling the rope (para 28, “For example, when the lead line 110 becomes tangled, the handler need only move the leash assembly 100 between the first position (FIG. 2A) and the third position (FIG. 2C), or from the second position (FIG. 2B) to the first position or third positions, to untangle the lead line”), letting go of the second loop when the rope becomes tangled again; holding the first loop; pulling the rope via the first loop and; enabling the ring to slide along the length of the rope to the second base, thereby detangling the rope (para 28, “For example, when the lead line 110 becomes tangled in the first position (FIG. 2A), the handler can (I) grasp the first stop member 130a and/or the first loop 114a, (ii) release their grasp on the second loop 114b, and (iii) pull the first stop member 130a and/or the first loop 114a (or wait for the animal to move away from them), as this will draw the lead line 110 through the connection member 120 to the third position.”).
Examiner has interpreted Bray as being capable of being used in the same steps as recited by Applicant’s claim 14. However if Applicant disagrees, it would have been obvious to one of ordinary art to use the leash in the manner as it’s claimed by applicant, as doing so would allow for the user to detangle the leash, therefore allowing for the user to regain proper control of the leash. 
Bray fails to explicitly teach extending the rope around a stationary object; attaching a second clip, which is coupled to the first loop, to the second loop, such that the leash is secured to the stationary object.
However, Daniel teaches extending the rope (10) around a stationary object (as seen in Fig. 25); attaching a second clip (30), which is coupled to the first loop (Fig. 1), to the second loop (20), such that the leash is secured to the stationary object (It is clear that the user could attach the clip 30 to the second loop 20 if desired by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the leash and loops as disclosed by Bray with the clip as taught by Daniel so as to secure the leash to a stationary object therefore decreasing the likelihood that the animal is able to roam away while the owner is occupied.
Modified Bray fails to teach wherein the first loop comprises a first section of rope with a first buckle on the first end of the rope, wherein the first buckle is slidably coupled to the rope such that the first buckle slides along the rope; and wherein the second loop comprises a second section of rope with a second buckle on the second end of the rope, wherein the second buckle is slidably coupled to the rope such that the second buckle slides along the rope.
However, Shifferaw teaches wherein the first loop (16) comprises a first section of rope with a first buckle (17) on the first end of the rope, wherein the first buckle is slidably coupled to the rope such that the first buckle slides along the rope (can be manually slid by the user); and wherein the second loop (16) comprises a second section of rope with a second buckle (17) on the second end of the rope, wherein the second buckle is slidably coupled to the rope such that the second buckle slides along the rope (can be manually slid by the user) (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the loops as disclosed by modified Bray with the buckles as taught by Shifferaw so as to adjust the size of the loops to better accommodate the user. 
Regarding claim 15: Bray discloses the limitations of claim 14 as shown above.
Bray further discloses letting go of the second loop when the rope becomes tangled again; holding the first loop; pulling the rope via the first loop and; enabling the ring to slide along the length of the rope to the second base, thereby detangling the rope (para 28, “For example, when the lead line 110 becomes tangled in the first position (FIG. 2A), the handler can (I) grasp the first stop member 130a and/or the first loop 114a, (ii) release their grasp on the second loop 114b, and (iii) pull the first stop member 130a and/or the first loop 114a (or wait for the animal to move away from them), as this will draw the lead line 110 through the connection member 120 to the third position.”).
Examiner has interpreted Bray as being capable of being used in the same steps as recited by Applicant’s claim 15. However if Applicant disagrees, it would have been obvious to one of ordinary art to use the leash in the manner as it’s claimed by applicant, as doing so would allow for the user to detangle the leash after it has become tangled again, therefore allowing for the user to regain proper control of the leash. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bray as applied to claim 14 above, and further in view of Daniel (US 20180295947 A1).
Regarding claim 16: Bray discloses the limitations of claim 14 as shown above.
Bray fails to explicitly teach extending the rope around a stationary object; attaching a second clip, which is coupled to the first loop, to the second loop, such that the leash is secured to the stationary object.
However, Daniel teaches extending the rope (10) around a stationary object (as seen in Fig. 25); attaching a second clip (30), which is coupled to the first loop (Fig. 1), to the second loop (20), such that the leash is secured to the stationary object (It is clear that the user could attach the clip 30 to the second loop 20 if desired by the user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the leash and loops as disclosed by Bray with the clip as taught by Daniel so as to secure the leash to a stationary object therefore decreasing the likelihood that the animal is able to roam away while the owner is occupied.
Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the Bray and Daniel combination does not teach the limitation of buckles being able to slide along the rope. For this limitation the Examiner has relied upon the Shifferaw reference which teaches buckles (17) on the end of loops (16) which can be manually slid along the length of the rope by the user, therefore teaching the amended limitations. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642